Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 12/02/2021.
The allowed claims are 1-4, 6, 9-13.
Cancelled claims are 5, 7, 8.
 
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2015/0176876 to Tamura.  Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, a first-third flow path which is connected in parallel with the first-second flow path, and guides the refrigerant discharged from the compressor to the first indoor heat exchanger during a defrosting operation of the first indoor heat exchanger, and connects a gas pipe of the outdoor unit and the first indoor heat exchanger, a second-third flow path which is connected in parallel with the second-second flow path, and guides the refrigerant discharged from the compressor to the second indoor heat exchanger during a defrosting operation of the second indoor heat exchanger, and connects the gas pipe of the outdoor unit and the second indoor heat exchanger.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763